Citation Nr: 1033697	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  05-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1926 to June 1956.  
He died in October 1992; the appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by the 
RO, which denied the appellant's claim for service connection for 
cause of the Veteran's death.

In September 2006, the Board denied the appellant's claim for 
service connection for cause of the Veteran's death.  The 
appellant appealed the decision to the United States Court of 
Appeals for Veterans Claim (Court).  In August 2008, the Court 
granted a Joint Motion, dated the previous month, to vacate the 
September 2006 decision and to remand the matter for further 
development.  In compliance thereof, the Board remanded the issue 
in July 2009 for further development of the record.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on the 
appellant's claim has been obtained by the RO, and the RO has 
notified her of the type of evidence needed to substantiate her 
claim.

2.  The Veteran died in October 1992 as a result of cardio 
respiratory failure due to cardio vascular failure.

3.  There is no competent medical evidence suggesting an 
etiological relationship between the cause of the veteran's death 
and his period of active service.

4.  The veteran qualified as a "radiation-exposed veteran" but 
did not have one of the listed regulatory conditions subject to 
presumptive service connection based on exposure to ionizing 
radiation. 

5.   The veteran did not have a "radiogenic disease" subject to 
presumptive service connection based on exposure to ionizing 
radiation.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death. 38 
U.S.C.A. §§ 1110, 1116, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the appellant in correspondence from the 
RO dated in May 2004, November 2009 and December 2009.  These 
letters notified the appellant of VA's responsibilities in 
obtaining information to assist the appellant in completing her 
claim and identified the appellant's duties in obtaining 
information and evidence to substantiate her claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The appellant has been made aware of the information and evidence 
necessary to substantiate her claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken 
and all available evidence has been obtained in this case.  Thus, 
the content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the 
November 2009 letter.  The notice requirements pertinent to the 
issue addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been requested 
or obtained.

The July 2008 Joint Motion for Remand (JMR) directed that the 
Appellant should be provided correspondence which identified the 
records VA was unable to obtain when the April 2006 SSOC was 
issued (specifically those from Subic Bay Naval Hospital, dated 
from 1956 to 1991), explained the efforts VA made to obtain the 
records, described any further action VA will take regarding the 
claim, including, but not limited to, notice that VA will decide 
the claim base on the evidence of record unless the claimant 
submits the records VA was unable to obtain, and notified the 
Appellant that she was/is ultimately responsible for providing 
the evidence.  The action directed by the JMR was provided to the 
appellant by the RO in December 2009. Correspondence subsequently 
received from the appellant did not include records from the 
Subic Bay Naval Hospital or any information indicating how such 
records could be obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available evidence is sufficient for an 
adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Legal Criteria
 
(a) General. The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or a 
contributory cause of death. The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all the 
facts and circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports. 
(b) Principal cause of death. The service-connected disability 
will be considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was etiologically 
related thereto. 
(c) Contributory cause of death. 
(1) Contributory cause of death is inherently one not 
related to the principal cause. In determining 
whether the service-connected disability contributed 
to death, it must be shown that it contributed 
substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death. It is not sufficient to show 
that it casually shared in producing death, but 
rather it must be shown that there was a causal 
connection. 
(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not 
materially affecting a vital organ, would not be held 
to have contributed to death primarily due to 
unrelated disability. In the same category there 
would be included service-connected disease or 
injuries of any evaluation (even though evaluated as 
100 percent disabling) but of a quiescent or static 
nature involving muscular or skeletal functions and 
not materially affecting other vital body functions. 
(3) Service-connected diseases or injuries involving 
active processes affecting vital organs should 
receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting 
debilitating effects and general impairment of health 
to an extent that would render the person materially 
less capable of resisting the effects of other 
disease or injury primarily causing death. Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and 
is evaluated as 100 percent disabling, debilitation 
may be assumed. 
(4) There are primary causes of death which by their 
very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis 
for holding that a service-connected condition was of 
such severity as to have a material influence in 
accelerating death. In this situation, however, it 
would not generally be reasonable to hold that a 
service-connected condition accelerated death unless 
such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312 (2009)

In order to be a contributory cause of death, it must be shown 
that there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to the 
cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty, 
active duty for training, or inactive duty training, participated 
in a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to that 
of veterans who were in the occupation forces of Hiroshima or 
Nagasaki during the period August 6, 1945, to July 1, 1946; or 
certain service on the grounds of gaseous diffusion plants 
located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, 
Tennessee; or, in certain circumstances, service on Amchitka 
Island, Alaska.  See 38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to "radiation exposed veterans" for the 
purpose of presumptive service connection are the following: 
leukemia (other than chronic lymphocytic leukemia), multiple 
myeloma, bronchiolo-alveolar carcinoma, lymphomas (except 
Hodgkin's disease), and cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, gall 
bladder, liver (except if cirrhosis or hepatitis B is indicated), 
salivary gland, urinary tract, bone, brain, colon, lung, and 
ovary.  See 38 C.F.R. § 3.309(d)(2).

Under the provisions of 38 C.F.R. § 3.311(b), a veteran can 
establish a presumption of service connection if it is shown that 
the veteran was exposed to ionizing radiation as a result of in-
service activities, that he subsequently developed a listed 
"radiogenic disease," and that such disease first manifested 
itself five years or more after exposure to such radiation. 

For the purposes of 38 C.F.R. § 3.311(b)(2),  a "radiogenic 
disease" is a disease that may be induced by ionizing radiation 
and shall include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; 
(iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) 
Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular 
cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) 
Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the 
brain and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer.

The Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence. 38 C.F.R. § 
3.102.

Analysis

In this case, the appellant contends that the Veteran's death in 
October 1992 as a result of cardio respiratory failure (due to 
cardio vascular failure) was caused or materially affected by his 
active service.  Specifically, the appellant contends the cause 
of death was attributable to the radiation exposure experienced 
by the Veteran while he participated in atmospheric nuclear tests 
near Bikini Atoll during OPERATION CROSSROADS in May through 
September 1946. 

Service treatment records for the Veteran's period of active duty 
service do show some treatment for a lung disorder, namely 
pleurisy, in December 1939.  The lung disorder, however, was 
specifically noted by personnel of the U.S. Navy Medical Corps to 
be acute in nature, and the Veteran was returned to duty by 
January 1940.  The service treatment records are negative for any 
signs, symptoms, or treatment for any cardiovascular or pulmonary 
problems as a result of direct or incidental exposure to ionizing 
radiation at any time during the Veteran's service.  The June 
1956 retirement physical examination report documents normal 
findings for the Veteran's heart, lungs, and vascular system. 

A May 2002 letter from the Defense Threat Reduction Agency (DTRA) 
confirms that the Veteran participated in OPERATION CROSSROADS, 
an atmospheric test of nuclear weapons, from May 1946 to 
September 1946.   Accordingly, the Veteran meets the definition 
of "radiation exposed veteran" which would entitle him to 
presumptive service connection for any of the listed disorders.  
See 38 C.F.R. § 3.309(d)(ii).  However, the causes of the 
Veteran's death, cardio-respiratory failure due to cardiovascular 
failure, are not among the listed disorder subject to this 
presumptive service connection and there is no indication from 
the record that the Veteran experienced any of the listed 
disorders during his lifetime.  See 38 C.F.R. § 3.309(d)(2).  

Although the Veteran was exposed to atmospheric nuclear testing 
in service, there is simply no evidence showing that he 
experienced one of the listed "radiogenic diseases" at any time 
during his life or as a factor related to his death.  See 38 
C.F.R. § 3.111(b)(2).  Therefore, service connection cannot be 
assigned under the provisions of 38 C.F.R. § 3.111.

The record does not indicate that the Veteran incurred any type 
of cardiovascular or cardio-respiratory disease during, or within 
a year of his discharge from his period of service.  To that end, 
there is virtually no indication in the record of the Veteran 
having any cardiac or pulmonary problems until his death in 
October 1992.  

Based upon review of all the evidence, the Board finds the 
persuasive evidence of record demonstrates a disease or injury 
which caused or contributed to the Veteran's death was not 
incurred in or aggravated by service nor may it be presumed to 
have incurred therein due to radiation exposure.   The only 
evidence suggesting an etiological relationship between the 
Veteran's death and his period of service are the appellant's own 
lay statements.  The Board has carefully considered the 
statements offered by the appellant and notes that lay persons 
can attest to factual matters of which they have first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Board finds the appellant's statements regarding her 
observations and experiences with the Veteran competent regarding 
what she perceived through her senses. However, while the 
appellant may sincerely believe that the Veteran had a disorder 
etiologically related to service which contributed to his cause 
of death, she is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, her statements regarding 
the causation of the Veteran's death cannot be considered 
competent medical evidence.

The Board is aware that the appellant has not been afforded a VA 
evaluation with an opinion addressing the Veteran's cause of 
death.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this case, however, there is no evidence 
of a disorder etiologically related to the Veteran's period of 
service which contributed to cause his death.  Thus, there is no 
reasonable possibility that a VA evaluation would result in 
findings favorable to the appellant.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In summary, the record contains no probative evidence 
establishing a link between the Veteran's service and any of the 
listed causes of his death nor any indication that the Veteran 
experienced a disorder subject to presumptive service connection 
for radiation exposure.  The Board is sympathetic with the 
appellant in view of the loss of the Veteran but cannot go beyond 
VA's applicable laws and regulations to render a favorable 
determination.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the appellant when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this appeal is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


